IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,001-01


                           IN RE KEVIN BERNARD STERN, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NOS. W07-00378-V (A) AND W08-58107-V (A)
               IN THE 292ND DISTRICT COURT FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed one or more applications for writs of habeas

corpus in the 292nd District Court of Dallas County, that more than 35 days have elapsed, and that

the application or applications have not yet been forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the record(s) on such habeas

corpus application(s), submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                  -2-

Relator has not filed an application for a writ of habeas corpus in Dallas County. Should the response

include an order designating issues, proof of the date the district attorney’s office was served with

the habeas application shall also be submitted with the response. This application for leave to file

a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: October 1, 2014
Do not publish